Per Curiam.

The examination of the judgment debtor shows what property he possessed, all of which, except those chattels exempt from levy, he was willing should be turned over to a receiver. The Special Term justice, in addition, made the usual allowance of thirty dollars’ costs to the judgment creditor’s attorney. It was not intended by such provision to impose more than the burden usually imposed upon a judgment debtor .when property of his has been discovered as in this instance; that is to say, that an allowance of thirty dollars was made to the judgment creditor’s attorney, to be taken out of the proceeds of funds realized out of such property.
In this case the Special Term justice declared him guilty of contempt because of his failure to pay such thirty dollars and an order to that effect was entered. Another Special Term justice reversed said order, hence this appeal. We think the reversal was right. It was only intended, as before stated, to make the allowance usually made in these proceedings and payable in the same manner. There was no apparent reason for departing in this instance from this rule.
The order appealed from must be affirmed, but without costs or disbursements to either party.
Present: Eitzsimons, Oh. J., Cohxah and■ O’Dwyer, JJ.
Order affirmed, without costs to either party.